 Case 1:19-cv-00071-MAC Document 10 Filed 04/30/19 Page 1 of 1 PageID #: 36




UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


WESLEY EUGENE THOMPSON and      §
BEVERLY A. THOMPSON,            §
                                §
                                §
            Plaintiffs,         §
                                §
versus                          §                   CIVIL ACTION NO. 1:19-CV-71
                                §
CALIBER VALVE AND CONTROLS, LLC §
and JACOB P. HATHAWAY,          §
                                §
            Defendants.         §
                                §

                            AMENDED ORDER OF DISMISSAL

        In accordance with the parties’ Stipulation of Voluntary Dismissal (#8), filed April 29,

2019, this action is dismissed as to Defendant Caliber Valve and Controls, LLC, without

prejudice. This case is still pending as to Defendant Jacob P. Hathaway. Each party shall bear

its own costs of court and attorney’s fees. This order amends the order entered April 29, 2019

(#9).    .
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 30th day of April, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
